AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                v.                                                                (For Offenses Committed On or After November 1, 1987)


                     Gerardo Miranda-Garcia                                                       Case Number: 2: 19-mj-9659

                                                                                                  Robert Carriedo
                                                                                                  Defendant's Attorney


REGISTRATION NO. 85671298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                                              Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                    1

 0 The defendant has been found not guilty on count(s)                                     ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~      TIMESERVED                                              0                                         days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesda}'._, June 11, 2019
                                      ------:=:-::------~D:a:te of Imposition of Sentence


Received
                                                          FILED
              ~---"'---~__,,<-p.-~~~


                                                                                               DRABLE RUTH B~UDEZ MONTENEGRO
                                                         JUN 11 2019                         ITED STATES MAGISTRATE JUDGE
                                      CLt"'.'°""'"                 ~   c .,. . .,., . ,
                                  I Sou .fHr:;:;:· . '1·0-r"'.
                                                      . . _,, ";:_
                                                                 , I'°"'(',.
                                 .        ., ;-., 1'\,   Iii,.•I   '

                                                                     r.J ... ( CC!JRT
                                   f3V
                                I...._:_____     " L-.v: ,\I\; I 0c: ,-..
                                                               . ~vALIFORN/A
Clerk's Office Copy                               --~-----·1-L... __2c:-:.·urv                                                                 2: 19-mj-9659
